10
y11
12
13
14
15
16
17
18
16
20
. 21
22
23
24
25
26

Case 2:18-cv-00823-.JLR Document 33-1 Fileo| 04/29/19 Page l of 2

Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

GABRIEL KORTLEVER, SY EUBANKS,
and ALL OTHERS SIl\/IILARLY SITUATED, Case No. 2218-cv-00823

Plaintiffs, [P’R©’P@S:E=D] ORDER GRANTING
STIPULATED MOTION FOR
v. _ LEAVE TO FILE OVER-LENGTH
MOTION PURSUANT TO W.D.
WHATCOM COUNTY, WASHINGTON; WASH. LOCAL RULE LCR 7 (f)

WHATCOM COUNTY SHERIFF’S OFFICE,

Defendants.

 

 

 

This matter came before the Court on Plaintiffs Gabriel Kortlever and Sy Eubanl<s
(“Plaintiffs”) and Defendants Whatcom County, Washington and Whatcorn County Sheriff’ s
Oftice (collectively “Defendants”) Stipulated Motion to File an Over-length l\/iotion Pursuant
to W.D. Wash. Local Rule LCR 7(f), requesting that Plaintiffs be permitted to file a motion
for preliminary approval of class action settlement totaling seventeen (17) pages. The Court
has considered the l\/lotion and other pleadings and papers in this matter and, being fully
informed, the Court hereby ORDERS that Plaintiffs and Defendants Stipulated motion is
GKANTED. Plaintiffs are permitted to tile an over~length motion for preliminary approval of
class action settlement not to exceed seventeen (17) pages in length.

IT lS 80 ORDERED,

[PRoPosED] oRDER GRANTING sTlPULATED MorloN FoR LEAvE K&L GATES LLP
TO FlLE OVER-LENGTH MOTION PURSUANT TO W.D. WASH. LOCAL 925 §§RTT{YFLIEA¥VTLQJSE!>(;UH§SWOU
RULE LCR 7(F) - l 'rELEPHoI\iE;+1206 623 7530

Case NO 218_€\/_00823 FACSIMILE;+1206 623 7022

 

 

 

 

10
ll
12
13
14
15

16,

17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00823-JLR Document 33-1 Filed 04/29/19 Page 2 of 2

 

, . w
DATEDthiS 3_0 day Of_[§§z*_ ,.2019
Hon. James R.obart
Presented By

By: s/Lisa Nowlz'n

Lisa Nowlin, WSBA No. 51512

Al\/IERICAN ClVIL LIBERTIES UNION OF
' WASHINGTGN FOUNDATION

901 5th Ave, Suite 630

Seattle, WA 98164

(206)-624-2184

lnovvlin@aclu-Wa.org

Attorneyfor Plaz`ntifjfs' Gabriel Kortlever,
Sy Eubanks, and All Others Sz`milarly Situated

By S/ Bth Freedman

Bart Freedman, WsBA #14187

K&L GATES LLP

925 4th Avenue #2900

Seattle, WA 98104

Telephone: (206) 623- 75 80

Email: bart freedman@l<lgates com
Attorneyfor Plaintijjfs' Gczbrz'el Kort'lever

Sy Eubanks and All Others Similarly Simated

By: s/ George Roche

George Roche, WSBA #45698

Civil Deputy Prosecuting Attorney
Attorney for Defendants

Whatcom County Prosecuting Attorney
31 1 Grand Ave Suite 201

Bellingham, WA 98225

360.778.5710
groche@co.Whatcom.Wa.us
Attorneyfor Defendants

[PROPOSED] ORDER GRANTING STIPULATED MOTION FOR LEAVE
TO FlLE OVER-LENGTH MOTION PURSUANT TO W.D. WASH. LOCAL
RULE LCR 7 (F) - 2

Case No. 2:18-cv-00823

K&L GATES LLP
925 FOURTH AVENUE, SUlTE 2900
SEATTLE, WA 98104~1158
TELEPHONE: +l 206 623 7580
FACSIMILE: +l 206 623 7022

 

 

